Case 0:20-cv-60527-WPD Document 14 Entered on FLSD Docket 08/21/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-60527-CIV-DIMITROULEAS

  ISTONY MARCELON,

         Plaintiffs,

  vs.

  PHOENIX MANAGEMENT SERVICES, INC.,

        Defendant.
  ___________________________________/


                              ORDER APPROVING SETTLEMENT AND
                               DISMISSING CASE WITH PREJUDICE


         THIS CAUSE came before the Court upon the Parties’ Joint Motion Requesting Order

  Approving Settlement Agreement and to Dismiss Lawsuit with Prejudice [DE 13] (“Motion”),

  filed on August 18, 2020. [DE 13]. The Court has reviewed the Motion, the Settlement Agreement

  [DE 13-1] and is otherwise fully advised in the premises.

         Having reviewed the relevant terms of the Settlement, the Court will approve the

  Settlement for fairness and dismiss this case with prejudice.

         Accordingly, it is ORDERED and ADJUDGED as follows:

             1. The Motion [DE 13] is GRANTED.

             2. The Settlement is hereby APPROVED.

             3. This case is DISMISSED WITH PREJUDICE, with each party to bear its own

                 attorneys’ fees and costs consistent with the Parties’ settlement agreements.

             4. The Court retains jurisdiction solely to enforce the terms of the Settlement

                 Agreement.
Case 0:20-cv-60527-WPD Document 14 Entered on FLSD Docket 08/21/2020 Page 2 of 2




             5. The Clerk is DIRECTED to CLOSE this case and DENY AS MOOT any pending

                motions.

         DONE and ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  21st day of August, 2020.




  Copies furnished to:
  Counsel of Record
